Citation Nr: 1535455	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right wrist disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to January 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the matter is now with the Atlanta, Georgia RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for his right wrist disability in July 2010.  In his November 2013 Substantive Appeal (on VA Form 9) he, in essence, alleged that there has been a worsening of the disability since.  He noted: "It has been over 2 years since I filed the appeal and my injuries [continue] to deteriorate."  He observed that his right wrist is the dominant one and impacts on daily life.   Given the length of the intervening period since he was last examined (over 5 years) and the allegation of worsening symptomatology a remand for a contemporaneous examination to assess right wrist disability is indicated.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ must secure for the record complete updated (i.e., any not already in the record, to the present) clinical records of all evaluations and treatment the Veteran has received for his right wrist disability.  He must assist in the matter by identifying any private providers (and submitting releases for VA to secure records from any private providers).

2.  Thereafter, the AOJ should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected right wrist disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  Studies conducted should include ranges of motion, with notation of any additional limitations due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

